Case 2:17-cv-00562-RBS-DEM Document 93 Filed 04/16/19 Page 1 of 4 PageID# 6243




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

 TONY EPPS,

 and

 MATTHEW SULLIVAN,
 For themselves and on behalf
 of all others similarly situated,

        Plaintiffs,

 v.                                                       Case No.: 2:17cv562

 SCAFFOLDING SOLUTIONS, LLC,

        Defendant.

          PLAINTIFFS’ OBJECTION TO REPORT AND RECOMMENDATION

        Plaintiffs, Tony Epps and Matthew Sullivan, for themselves and on behalf of all others

 similarly situated (collectively “Plaintiffs”), by counsel, pursuant to Federal Rule of Civil

 Procedure 72(b)(2), hereby object to the Magistrate Judge’s Report and Recommendation issued

 April 2, 2019 (ECF No. 91).

        The Report and Recommendation announced the Magistrate’s recommendations as to the

 disposition of pending motions for decertification, partial summary judgment, and dismissal.

 Citing a lack of sufficient evidence in the record, the Magistrate recommended the Court grant

 Defendant’s Motion for Partial Summary Judgment (ECF No. 56) as to Count II of Plaintiffs’

 First Amended Complaint. (ECF No. 91, pp. 17-28).

        Plaintiffs object to the Magistrate’s recommendation that the Court grant summary

 judgment on Count II of the First Amended Complaint. In support of their objection, Plaintiffs

 hereby incorporate their arguments regarding the sufficiency of their oral contract claim in
Case 2:17-cv-00562-RBS-DEM Document 93 Filed 04/16/19 Page 2 of 4 PageID# 6244




 Plaintiffs’ Reply to Defendant’s Memorandum in Opposition to Plaintiffs’ Motion for Leave to

 File First Amended Complaint (ECF No. 48, pp. 7-12), Plaintiffs’ Memorandum in Opposition to

 Defendant’s Motion for Decertification and/or Partial Summary Judgment (ECF No. 71, pp. 15-

 19), and Plaintiffs’ Memorandum in Opposition to Defendant’s Motion to Dismiss Count II of

 the First Amended Complaint and Plaintiffs’ Claim of a Willful Violation of the FLSA (ECF No.

 81, pp. 4-11).

            In summary, those arguments are as follows:

           Under Virginia law, an employment relationship is a contractual relationship—if two

            parties are employer and employee, a contract necessarily exists between them.1

           Plaintiffs assert that they each had an oral contract with Defendant, the terms of which

            are nearly axiomatic, that Plaintiffs would be paid their hourly rate for the hours they

            worked, with “work” being defined by the plain English meaning of that word.

           What is truly at issue in Plaintiffs’ oral contract claim is not the legal question of whether

            Plaintiffs had an oral contract with Defendant to be paid for their work—Plaintiffs submit

            that they certainly did—the issue in dispute is what work Plaintiffs performed particularly

            at the beginning and at the end of each workday. Plaintiffs submit that this is the

            fundamental issue for trial and should not be resolved on summary judgment.

            Plaintiffs do not object to the remainder of the conclusions in the Report and

 Recommendation.




 1
   Phillips v. BJ’s Wholesale Club, Inc., 77 Va. Cir. 129, 132, 2008 Va. Cir. LEXIS 230, **5-6 (Sept. 26, 2008)
 (“’[t]he relation of employer and employee can only exist by virtue of a contract, express or implied’”) (citing
 Humphries v. Boxley Bros. Co., 146 Va. 91, 97, 135 S.E. 890, 892 (Va. 1926)).


 00322667                                               2
Case 2:17-cv-00562-RBS-DEM Document 93 Filed 04/16/19 Page 3 of 4 PageID# 6245




                                        Respectfully submitted,

                                        TONY EPPS and
                                        MATTHEW SULLIVAN,
                                        For themselves and on behalf
                                        of all others similarly situated,


                                        By:    /s/ Joshua M. David
                                                 Of Counsel


 Christopher Colt North (VSB # 16955)
 The Consumer & Employee Rights Law Firm, P.C.
 751-A Thimble Shoals Boulevard
 Newport News, Virginia 23606
 Phone: (757) 873-1010
 Fax: (757) 873-8375
 Email: cnorthlaw@aol.com
 Counsel for Plaintiffs

 Joshua M. David (VSB #41386)
 Samuel Y. Lee (VSB #93628)
 DAVID, KAMP & FRANK, L.L.C.
 739 Thimble Shoals Blvd., Suite 105
 Newport News, VA 23606
 Phone: (757) 595-4500
 Fax: (757) 595-6723
 jdavid@davidkampfrank.com
 Counsel for Plaintiffs




 00322667                                  3
Case 2:17-cv-00562-RBS-DEM Document 93 Filed 04/16/19 Page 4 of 4 PageID# 6246




                                    CERTIFICATE OF SERVICE

            I hereby certify that on the 16th day of April, 2019, I electronically filed the foregoing

 with the Clerk of Court using the CM/ECF system, which will then send a notification of such

 filing (NEF) to the following counsel of record:

            Jaime B. Wisegarver
            Courtney Moates-Paulk
            Hirschler Fleischer
            2100 East Cary Street
            Richmond, VA 23223-7078
            Phone: (804) 771-5634
            Fax: (804) 644-0957
            Email: jwisegarver@hirschlerlaw.com
            cpaulk@hirschlerlaw.com


                                                         /s/ Joshua M. David




 00322667                                           4
